Avery, J.:
If the Legislature had the power to grant or to delegate the authority to a municipality to grant the exclusive privilege of constructing a track or running a street-railway on particular streets, we find nothing in the charter of the city of Asheville, or that of the plaintiff company, that can be fairly construed as an attempted exer-' *728cise of such power either directly or through the medium of its agent. The charter conferred on the plaintiff all of the powers and privileges granted to the street-railway of Fayetteville, etc., and “such other privileges as may be granted by the municipal authorities of Asheville, in the county of Buncombe aforesaid.” Clearly, this language clothed the municipality' with no new or additional power, but authorized it only to exercise such authority as it already possessed for the furtherance of the objects for which the company was chartered. It is familiar and elementary learning that the authority of municipal corporations is restricted to such powers as are expressly granted by their charters, or such as arise by fair implication out of or as are necessary to the exercise of those granted. 1 Dillon Corp., sec. 89 («55); 2 Dillon, sec. 69o. It is needless, therefore, to discuss the question whether the Legislature had the authority to do what it did not attempt to do. The judgment of the Court below is Affirmed.